DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's submission filed on 29 July 2021 has been entered.
Claims 23-40, 42 and 43 are currently pending.  Claims 26 and 28-34 are withdrawn.  Claims 23-25, 27, 35-40, 42 and 43 are considered here.

Response to Arguments
Applicant's arguments filed 29 July 2021 have been fully considered but they are not persuasive.  
Applicant argues that Kao does not teach the claimed range of 0.15 to 10 mM copper ions but rather teaches a range of 5-100 µM (having an upper range 50% less than the claimed range).  This is not persuasive because the obviousness rejection is based on the teachings in Kao that the concentration of the Cu2+ inhibitor is a result-effective variable.  A difference between a claimed value and a prior art value of a result-effective variable such as the claimed Cu2+ concentration generally does not support patentability unless there is evidence indicating such difference is critical (see MPEP 2144.05).  As set forth below, there is no evidence in the instant specification or otherwise provided by Applicant demonstrating criticality for the claimed range.  To the contrary, Fig. 11 of the specification shows results from Cu2+ concentrations of 0.01 mM, 0.1 mM, 1 mM and 10 mM (spanning the claimed range as well as the exemplary range taught by Kao), and there is no apparent significant difference between 
Applicant further points to the portion of the 103 rejection stating that Kao teaches that the effective concentration of the inhibitor varies with factors such as the nature of the protein to be purified, the recombinant host cells and the specific production method used, and provides particular examples showing effective amounts between 15 to 75 μM (a five-fold difference) depending on the antibody and/or stage in which the ions are added, as being insufficient to teach the claimed range since the range of variation taught exists entirely within the 5-100 µM range taught by Kao.  Applicant has construed the above as making a case that the upper end of the range taught by Kao is effectively extended so as to encompass the values claimed.  This is not persuasive because, as set forth above, the prima facie case of obviousness is based on the teachings in Kao that the concentration of the Cu2+ inhibitor is a result-effective variable, making it obvious to one of ordinary skill to discover the optimum or workable ranges by routine experimentation.  Thus, the finding of obviousness does not require Kao to teach a specific Cu2+ value within the claimed range (see MPEP 2144.05).  The discussion above regarding the range of variation taught by Kao depending on the antibody and/or stage in which the ions are added is provided to bolster the prima facie case of obviousness by demonstrating that Kao contemplates varying the concentration of the inhibitor/Cu2+ significantly depending on various factors, and thus one of ordinary skill would have a reasonable expectation of success in varying the copper concentration to overlap the claimed range.

Applicant further teaches that the prior art article by Chaderjian (also discussed in the instant specification) teaches away from the claimed range because it teaches a method of preventing reduction of disulfide bonds in a recombinant antibody by addition of Cu2+ to a CHO cell culture expressing the antibody in which it was found that the viability of the CHO cells began to be compromised at the highest concentration tested (100 µM, a concentration equal to the upper end of the range expressly taught by Kao).  This is not persuasive because Kao teaches adding the Cu2+ to the harvested cell culture fluid after removal of the host cells (similarly, the instant claims recite adding the Cu2+ “to the culture medium after fermentation, to a supernatant comprising the domain antibody after removal of the host, and/or at any step after purification of the domain antibody”).  In contrast, Chaderjian teaches adding the Cu2+ at the beginning of the cell culture (Chaderjian, Abstract).  Thus, the teachings in Chaderjian regarding the effects of 100 µM Cu2+ on host cell viability would not teach away from varying the Cu2+ in the method of Kao above that range.

Applicant further points to teaching in Kao that a preferred Cu2+ range is 15-50 µM and a teaching in Mather of a Cu2+ concentration much lower than the claimed range as evidence that the prior art teaches away from the claimed range. This is not persuasive because teaching away requires a showing that the reference relied upon actively teaches away from the claimed invention, e.g., by criticizing, discrediting, or otherwise discouraging the solution claimed (see MPEP 2145, X., D.).  There is nothing in the cited teachings that would actively discourage one of ordinary skill from varying Cu2+ in the method of Kao within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 23-25, 27, 35-40, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent Pub. 20090053786 to Kao et al., optionally evidenced by US Patent No. 5122469 to Mather et al.
Kao discloses a method of producing an antibody (e.g., a domain antibody, such as a diabody which comprises a heavy chain variable domain sequence) in a eukaryotic host such as yeast (e.g., Saccharomyces cerevisiae) or CHO cells, comprising adding an oxidizing agent in the form of Cu2+, e.g., at a concentration of about 5 μM to about 100 μM, to the harvested cell culture fluid after removal of the host cells (i.e. to the culture medium after fermentation, to a supernatant after removal of the host and/or a step after purification of the antibody (the removal of the host being a purification step)) (entire doc, including [0008]; [0015]; [0023]; [0088]; [0105]; [0134]-[0280]).
With respect to the recitation that the oxidizing metal ions are added to a final concentration of 0.15-10 mM, Kao teaches that disulfide bond reduction in antibodies produced via cell culture can be reduced/prevented by inhibiting the enzyme thioredoxin using an inhibitor such as Cu2+ and that the degree of such inhibition varies with the concentration of the inhibitor (i.e. that Cu2+ concentration is a result-effective variable) (Kao, [0137]-[0141]; [0147]-[0150]).  Kao further teaches that the effective concentration of the inhibitor varies with factors such as the nature of the protein to be purified, the recombinant host cells, and the specific production method used, and that determining the optimal parameters is well within the skill of those of ordinary skill in the art (Kao, [0147]-[0150]).  Differences in concentration 
With respect to the recitation in claim 24 that the method is “for reducing or eliminating variants of a domain antibody that lack at least one disulfide bond”, Kao discloses that the method is for preventing the reduction of disulfide bonds during recombinant antibody production in order to produce properly folded products (e.g., [0007]-[0008]) and such measures can be considered to reduce variants lacking disulfide bonds (i.e. variants having reduced disulfides).  Moreover, Kao discloses applying the same conditions as recited in the instant claims and would inherently produce the same result of reducing or eliminating variants lacking at least one disulfide bond.
With respect to claim 25, Kao discloses adding the Cu2+ to the culture fluid after removal of the host cells and the removal of such cells is considered a form of purification.
With respect to claim 35, it is noted that the claim does not indicate at what stage the domain antibodies are attached to the column.  Thus, the claim can be construed as requiring attachment at any stage, such as the removing step in step b) (which is not required).  Moreover, Kao teaches that the method of preventing disulfide bond reduction is based on the inhibition of host cell thioredoxin by Cu2+ wherein such thioredoxin is capable of reducing 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-25, 27, 35-40, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,464,138. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘138 Patent teach a method of producing a domain antibody having one or more disulfide bonds, such as a VHH antibody, in yeast in the presence of Cu2+ at a concentration range (greater than 100 µM) which substantially overlaps the claimed range, and at the same .

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657